        Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     :     1:16-cr-341-01
                                              :     1:20-cv-2195
                                              :
             v.                               :     Hon. John E. Jones III
                                              :
JERRY FRUIT,                                  :
                                              :
                    Defendant.                :

                                 MEMORANDUM

                                   June 15, 2021

      Pending before the Court is Defendant Jerry Fruit’s (“Defendant” or “Fruit”)

Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by

Person in Federal Custody (the “Motion”). (Doc. 216). The parties have fully

briefed the Motion making this matter ripe for our review. (Docs. 222 and 224).

For the reasons that follow, the Motion shall be denied and a certificate of

appealability shall not issue.

I.    BACKGROUND

      On June 12, 2018, which was scheduled as the morning of jury selection,

Fruit pled guilty to both counts of a 2-count indictment that charged him with

conspiracy to distribute and possess with intent to distribute 100 grams and more

of heroin and additional quantities of cocaine, in violation of 21 U.S.C. § 846

(Count 1) and possession with intent to distribute 100 grams and more of heroin



                                          1
        Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 2 of 11




and additional quantities of cocaine in violation of 21 U.S.C. § 841 (Count 2). The

federal prosecution of Fruit and his co-defendant Tykei Garner arose out of a

traffic stop conducted by Trooper Kent Ramirez on Interstate-81 on the night of

July 5, 2016. The traffic stop resulted in a search of the rental vehicle driven by

Fruit, revealing bags containing 300 grams of cocaine in the vehicle and 261 grams

of heroin in the trunk.

      Prior to pleading guilty, Fruit had filed a suppression motion challenging the

traffic stop and search of his vehicle. (Doc. 30). Following an evidentiary hearing,

we denied Fruit’s motion. (Doc. 56). Fruit filed a motion to reconsider (Doc. 60),

which was subsequently denied by the Court. (Doc. 71). As referenced, Fruit

entered into a plea agreement (Doc. 137) with the Government the morning of his

trial, within which he preserved his right to appeal our denial of his suppression

motion.

      Following a presentence investigation, on January 28, 2019, the Court

sentenced Fruit to a term of 120 months imprisonment on each count, to be served

concurrently, followed by an 8 year term of supervised release. Fruit took a direct

appeal, and the United States Court of Appeals for the Third Circuit issued a

precedential opinion affirming Fruit’s judgment in an opinion dated May 29, 2020.

(Doc. 202). The Third Circuit denied Fruit’s petition for rehearing en banc and the

United States Supreme Court denied Fruit’s petition for writ of certiorari.



                                          2
        Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 3 of 11




      On November 23, 2020, Fruit filed a Motion to Vacate his conviction under

28 U.S.C. §2255. (Doc. 211). Thereafter, on December 15, 2020, Fruit withdrew

his initial motion in order to file an all-inclusive motion under 18 U.S.C. §2255,

which was also filed on that date. (Docs. 215 and 216). Within his Motion, Fruit

contends that both his trial and appellate counsel were ineffective in the litigation

and appeal of his suppression motion.

II.   LEGAL STANDARDS

      Title 28, United States Code, Section 2255 permits federal prisoners the

ability to attack the validity of their convictions and sentences, but generally is

limited to curing errors that were jurisdictional, rose to the level of a constitutional

violation, resulted in a “complete miscarriage of justice,” or led to proceedings that

were “inconsistent with the rudimentary demands of fair procedure.” United States

v. Timmreck, 441 U.S. 780, 783-84 (1979) (citations omitted). See also United

States v. Addonizio, 442 U.S. 178, 185-86 (1979); United States v. Essig, 10 F.3d

968, 977 n.25 (3d Cir. 1993).

      A.     Hearing on Motion

      “Generally, if a prisoner’s ' 2255 [motion] raises an issue of material fact,

the district court must hold a hearing to determine the truth of the allegations.”

Essig, 10 F.3d at 976 (citations omitted). A defendant is not entitled to a hearing,

however, if his allegations are contradicted by the record or if they are patently



                                           3
        Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 4 of 11




frivolous. Solis v. United States, 252 F.3d 289, 295 (3d Cir. 2001) (citations

omitted). Similarly, the district court is not required to hold a hearing if the

motion, files, and records of the case conclusively show that the movant is not

entitled to relief. 28 U.S.C. ' 2255; Rule 4(b) of the Rules Governing ' 2255

Proceedings for the United States District Courts; Government of the Virgin

Islands v. Forte, 865 F.2d 59, 62 (3d Cir.1989). The Court has reviewed the

submissions in this matter and it is our considered view that a hearing is not

warranted here.

      B.     Ineffective Assistance of Counsel

      Since Fruit’s Motion mainly concerns allegations of ineffective assistance of

counsel, we begin with the well-established standard for such claims under 28

U.S.C. § 2255. In order to successfully demonstrate ineffective assistance of

counsel, a petitioner must establish that (1) the performance of counsel fell below

an objective standard of reasonableness; and (2) the errors of counsel prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687-92, 104 S. Ct. 2052, 80

L. Ed. 2d 674 (1984). The first prong of the Strickland test requires the defendant

show that counsel's performance was actually deficient. Jermyn v. Horn, 266 F.3d

257, 282 (3d Cir. 2001). A court "deciding an actual ineffectiveness claim must

judge the reasonableness of the counsel's challenged conduct on the facts of the

particular case, viewed as of the time of counsel's conduct." Strickland, 466 U.S. at



                                           4
        Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 5 of 11




690. Counsel's conduct presumptively "falls within the wide range of reasonable

professional assistance," and the defendant "must overcome the presumption that,

under the circumstances, the challenged action 'might be considered sound trial

strategy.'" Id. at 689-90 (quoting Michel v. Louisiana, 350 U.S. 91, 93, 76 S. Ct.

158, 100 L. Ed. 83 (1955)).

      The Supreme Court has cautioned against allowing defendants to “second-

guess” every decision made by their representative. Strickland, 466 U.S. at 689.

Every effort must “be made to eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the

conduct from counsel’s perspective at the time.” Id. at 689. There is a “strong

presumption” that the actions of defense counsel were reasonable, and the burden

rests with the defendant to overcome this high bar. Id. at 689. Furthermore, it is

imperative that post-trial or post-plea inquiries not lead to an endless cycle of

litigation, where the accused can challenge the result until he finds the one most

favorable. See id. at 689–90.

      The second prong of the Strickland test requires the defendant show that the

deficient performance so prejudiced the defense as to raise doubt as to the accuracy

of the outcome of the trial or sentence. Strickland, 466 U.S. at 693-94.

Additionally, it “is not enough for the defendant to show that the errors had some

conceivable effect on the outcome of the proceeding.” Id. at 693; Harrington v.



                                           5
         Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 6 of 11




Richet, 562 U.S. 86, 111 (2011) (emphasizing recently that the “likelihood of a

different result must be substantial, not just conceivable”). The petitioner must

demonstrate that "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Jermyn, 266 F.3d at 282 (quoting Strickland, 466 U.S. at 693). A simple error, if it

had no effect on the judgment, does not necessitate setting aside the judgment.

Strickland, 466 U.S. at 691.

III.   DISCUSSION

       As noted above, Fruit raises ineffective assistance claims against his trial

and appellate counsel.1 We shall discuss each issue raised in turn.

       A.      Appellate Counsel – Misstatement of Suppression Testimony

       Fruit contends that his appellate counsel, Keith M. Donoghue, ineffectively

litigated his appeal by allegedly misstating the testimony an Enterprise rental car

representative made at Fruit’s suppression hearing regarding the placement of bar

code stickers on rental cars. Fruit argues that testimony contradicted the testimony
1 Within his Motion, Fruit re-raises an issue that has was fully litigated before this Court and on
direct appeal – namely that the prolonged nature of the traffic stop was a violation of his Fourth
Amendment rights. As a general rule, re-litigation of a claim considered on direct appeal is
barred unless: (1) there is newly discovered evidence that could not reasonably have been
presented at the original trial; (2) there is a change in applicable law; (3) counsel provided
ineffective assistance; or (4) other circumstances indicate that the accused did not receive full
and fair consideration of his federal constitutional and statutory claims. See United States v.
Palumbo, 608 F.2d 529, 533 (3d Cir.1979); United States v. DeRewal, 10 F.3d 100, 105 n. 4 (3d
Cir.1993); Davis v. United States, 417 U.S. 333, 342 (1974). None of the Palumbo factors are
present in this case. As indicated above, these issues were fully raised and properly litigated in
this Court and on appeal. Further, there are no changes in law or new facts that would give
reason to believe the matters should be re-litigated.


                                                 6
        Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 7 of 11




of Trooper Ramirez regarding the placement of barcode stickers. Further, Fruit

claims he was prejudiced, because the Third Circuit’s decision rested on the

premise that Trooper Ramirez developed reasonable suspicion early in the traffic

stop and a factor giving rise to that suspicion was the fact the bar code sticker was

missing from his vehicle.

      This claim fails because it is factually inaccurate – an examination of the

record makes plain that there were no discrepancies between the testimony of the

Enterprise car representative and Trooper Ramirez at the suppression hearing.

Specifically, Trooper Ramirez testified that bar code stickers are typically located

on the driver’s window or rear windshield of rental vehicles generally. Meanwhile

the Enterprise representative testified that sometimes bar code stickers are located

on the driver’s side window, but they are not located on the rear windshield of

Enterprise rental vehicles. There is no discrepancy here. When Trooper Ramirez

testified about the location of bar code stickers, he was referring to the universe of

all rental vehicles, not specifically Enterprise rental vehicles. The Enterprise

representative’s testimony related only to Enterprise vehicles. Further, the

Enterprise representative’s testimony that renters often peel the stickers from the

vehicles coalesced with Trooper Ramirez’s testimony that individuals are known to

remove the stickers.




                                           7
       Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 8 of 11




      Thus, because the testimony of Trooper Ramirez and the Enterprise

representative was consistent, appellate counsel cannot be considered ineffective

for failing to raise a non-existent discrepancy on appeal. This claim fails.

      B.     Trial Counsel – Burden of Proof Argument

      Fruit contends that his trial counsel, Assistant Federal Public Defender

Monica Cliatt was ineffective for not arguing that the Government bore the burden

of proof to demonstrate the stop was not improperly prolonged. Once again, the

record of the suppression proceedings demonstrates that Fruit’s claim lacks factual

veracity.

      In her brief in support of the suppression motion, Attorney Cliatt set forth

that the burden of proof rested with the Government to demonstrate the entire

traffic stop and vehicle search were lawful. To wit, she noted that “[o]nce a

defendant files a motion to suppress, the burden falls on the government to prove

that they acted in accordance with the Fourth Amendment. United States vs. Ritter,

416 F.3d 256, 261 (3rd Cir 2005).” (Doc. 31, pg. 6.). Also within that brief,

Attorney Cliatt noted “The government must prove that Mr. Fruit and Mr.

Gardener’s seizure ‘was sufficiently limited in scope and duration to satisfy the

conditions of an investigative seizure.’” United States v. Fraguela-Casanova, 858

F.Supp.2d 432, 441 (2012) (quoting Florida v. Royer, 460 U.S. 491 500 (1983)).”

(Doc. 31, pg. 9.). Finally, in her post-hearing submission, Attorney Cliatt again



                                          8
          Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 9 of 11




cited Fraguela-Casanova and Florida v. Royer in describing the Government’s

burden of proof for the Court.

         Based on the foregoing, it is evident that Fruit’s trial counsel did correctly

state the Government’s burden of proof on no less than three occasions. Thus, this

claim lacks merit and shall be denied.

         C.    Appellate Counsel – Waiver Argument

         Next, Fruit contends that appellate counsel was ineffective for failing to

argue that the Government waived the argument that it was necessary for officer

safety for Trooper Ramirez to request and await backup prior to asking Fruit for

permission to search his vehicle. Once again, Fruit’s argument is belied by the

record because this argument was raised by the Government and addressed by this

Court.

         In its post-hearing brief, the Government specifically stated,

“given the totality of the circumstances, including the size of the defendants

relative to him and their criminal histories, [Trooper Ramirez] requested backup

for officer safety.” (Doc. 55, pg. 9.) Further, in our opinion denying Fruit’s

motion to suppress, we noted that “however, citing safety concerns, Trooper

Ramirez first contacted and then elected to wait for the assistance of another

trooper prior to asking for consent.” (Doc. 56, pg. 5).




                                             9
       Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 10 of 11




      Since the subject argument was made by the Government and addressed by

this Court, there was no basis for appellate counsel to argue it was forfeited before

the Third Circuit. Hence, appellate counsel’s performance was not deficient. This

claim shall be denied.

      D.     Trial and Appellate Counsel – K-9 Inspection Arguments

      Fruit makes two separate claims regarding the conduct of the K-9 inspection

during the traffic stop. He argues that trial counsel provided ineffective assistance

of counsel by failing to argue that the K-9 did not “alert” prior to entering the

interior of the vehicle. Fruit also argues that appellate counsel was ineffective for

failing to argue on appeal that the K-9 was not sufficiently reliable and therefore

his alert could not provide probable cause to search the vehicle.

      As to trial counsel, while she might not have made the specific argument set

forth by Fruit in his Motion, she did comprehensively argue against the reliability

of the K-9 inspection. That her arguments were not adopted by the Court does not

render her representation of Fruit ineffective. Regarding the K-9’s reliability, we

noted that the K-9 had completed a ten-week training program and was recertified

annually. (Doc. 56, pg. 24.) While we recognized that the K-9 had performed

some false alerts during training, we recognized that he ultimately passed annual

certification prior to his search in this case. (Doc. 56, p. 24). In light of these

findings, we found the K-9 to be reliable and properly alerted to the vehicle; thus,



                                           10
       Case 1:16-cr-00341-JEJ Document 242 Filed 06/15/21 Page 11 of 11




“Trooper Ramirez and Mearkle had probable cause to search the Defendants’

vehicle.” (Doc. 56, pg. 26.). Based on our thorough consideration of the K-9’s

reliability, there is no basis to find that appellate counsel was ineffective for failing

to raise the issue on appeal.

      Accordingly, both of Fruit’s claims concerning the K-9 inspection fail.

      E.     Certificate of Appealability

      Based on the foregoing analysis, we do not find that Fruit

has made a substantial showing of the denial of a constitutional right, and as such,

no certificate of appealability shall issue. See 28 U.S.C. § 2253(c)(2).

IV.   CONCLUSION

      For the foregoing reasons, the Defendant’s Motion under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by Person in Federal Custody (Doc. 216)

shall be denied. An appropriate Order shall issue.




                                           11
